Citation Nr: 0712122	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
condition secondary to service-connected left knee disability 
and, if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to March 
1979.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2003 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  An unappealed June 1998 rating decision denied the claim 
for service connection for a right knee condition secondary 
to service-connected left knee disability on the basis that 
there was no medical evidence that the veteran was suffering 
from a right knee condition.

2.  The evidence submitted since the RO's June 1998 rating 
decision is not new and material as it remains devoid of 
medical evidence suggesting that the veteran suffers from a 
right knee condition.  


CONCLUSIONS OF LAW

1.  The RO's June 1998 decision denying service connection 
for a right knee condition secondary to service-connected 
left knee disability is final.  38 U.S.C.A. § 7105(b)(1), (c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(b) 
(1997).

2.  New and material evidence has not been received since 
June 1998 to reopen the claim of entitlement to service 
connection for a right knee condition secondary to service-
connected left knee disability.  38 U.S.C.A. §§ 1154, 5108 
(West 2002); 38 C.F.R. §§ 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for a right 
knee condition secondary to service-connected left knee 
disability.  The RO has declined to reopen the claim and has 
continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the San Juan, Puerto Rico, RO in June 
1998 denied the claim for service connection for a right knee 
condition secondary to service-connected left knee disability 
on the basis that there was no medical evidence that the 
veteran was suffering from a right knee condition.  The RO 
notified the veteran of this decision by letter dated June 
24, 1998.  He filed a timely notice of disagreement (NOD) and 
a statement of the case (SOC) was issued, but the veteran did 
not file a timely appeal.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.302(b) (1997) (a Substantive Appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction (AOJ) mails the SOC, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the appealed determination, whichever 
period ends later).  An unappealed determination of the AOJ 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in July 2002, and this 
appeal ensues from the RO's February 2003 rating decision, 
which declined to reopen the claim and continued the previous 
denial of service connection.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  If the claimant presents new and material evidence, 
however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  In order for evidence to be sufficient to reopen 
a previously denied and final claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened. 

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2006).  

Evidence before the RO in June 1998 included several VA 
compensation and pension (C&P) examination reports.  There 
was no mention of problems involving the veteran's right knee 
in the reports dated May 1979, September 1985 and August 
1986.  A C&P joints examination was conducted in May 1998 in 
conjunction with the veteran's original claim for service 
connection.  The veteran reported occasional pain in his 
right knee, but physical examination found full and complete 
range of motion and no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, guarding of movement, dislocation, 
lateral instability or subluxation.  X-rays of the veteran's 
right knee showed normal findings.  

Evidence submitted since the RO's June 1998 decision includes 
private medical records, which are devoid of any reference to 
a right knee condition.  See records from Dr. Arroyo; 
September 2003 statement from Dr. R. Morales; October 2003 
record from Dr. R. Perdomo.  The evidence also includes two 
subsequent VA C&P joints examinations conducted in January 
2003 and August 2004.  The veteran again reported right knee 
pain, but musculoskeletal examination of his right knee was 
normal during both examinations.  

The medical evidence associated with the claims folder since 
the June 1998 rating decision is new in the sense that it was 
not previously of record.  These records, however, are not 
considered material to the question at hand as they do not 
cure the previous evidentiary defect of a lack of medical 
evidence establishing that the veteran suffers from a right 
knee condition.  As such, the Board finds that the veteran 
has failed to submit new and material evidence to reopen the 
claim for entitlement to service connection for a right knee 
condition secondary to service-connected left knee 
disability, and the claim to reopen must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appeal originates from a February 2003 rating decision 
that declined to reopen the claim and continued the previous 
denial of service connection for a right knee condition 
secondary to service-connected left knee disability.  The 
issue was remanded in May 2006 to effect compliance with the 
duties to notify and assist, specifically the notice required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Pursuant to the remand, the veteran was informed of the need 
to submit new and material evidence in order for his 
previously denied claim to be reconsidered; that he must 
submit evidence showing a right knee condition associated 
with his service-connected left knee disability; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession pertinent to the claim.  See June 
2006 letter.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. at 10 
(2006).  The June 2006 letter also provided notice as to the 
appropriate disability rating and effective date of any grant 
of service connection.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant private and VA treatment records have 
been obtained and the veteran was afforded several VA 
examinations in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

New and material evidence has not been received to reopen 
appellant's claim for service connection for a right knee 
condition secondary to service-connected left knee 
disability.  The request to reopen this claim is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


